OFFICE        OF THE ATTORNEY GENERAL               OF TEXAS
                                       AUSTIN
GROVERSELLERs
ATTORNEY     GENERAL




     %morab&    saa 13. f$aU
     County Attorney
     xerrleon county
     zlorshall,Toxaa
     3unr sir:




            I708re In reael                                   OS r+wmt  date wmri3J-
     in you raqwat. ou                                        atftutioPsllityand
     oiuaitp           of   muf~5                              La** 19gt4 (Art.
     97&d, v. A. E. c.                                        ws;on OS the oariou8
     propo5ttLona  la                                      tit0cQneit~tutli?~lltyOS
     said kot bar BL                                         our oQLtsiaexatlonOS
     thi6 BDltttw*


                                                       ty ror w      privete lx80
                                                        or labor    or eorW3os   .,




                                    hgr any orfioer  or acp.couxt or t&a Cm-
                                    ELsalonsnurr* Court of any county 83al.l
                                    knowln&y    um or pemalt to be used tha
                                    labor OX rrerolwm of any I)ernonwhom
                                    labor or sorrloe Is pld for by. 6wh
                                    cauaty SW priest0    u6e or pr0ri.t shall
                                    be (gaL1t.g of 8 tribddaseanor;
                                                                  0x33 daoler-
                                    'Lag6n oa0rtpnor.
490
       840 a.   8411,   page 4
g


         As to whether the portion of the Aot whloh is In sonfom-
+ity with the title     oan stand is dependent upon the ob eot of the
kl4w, the int4ntlOn Of th4 Leeialaturr,        snd the manner
                                                          -k?-whiah
kthe unconstitutional     portion4 affeot   the reminder of the Act
b(8ec 9 Ter. Jurl, Sea, 56 p. 473; State 1. Laredo Ioe co.,
 ,# Tsx. 461, 73 S.‘w. 9511. 3h’here      portion8 of an eat are
iunoonrtltutional    and where 411 or the provisions Of the act are
~~,4onneoted in subjeot matter and operating togetbr for the saae
;,purpose, or otharwise eo conneoted in eubjeot mstter in 8uch a
$manner that it o4Mot be prcmuned that the Legislature         would
  &vo passed the one without the other, the whole act is void.
                                                 -.---- --v-w . -.--
and G&782. &is insofar-aa   the holdinaa   tharwin ong oonfilot ~fth